CHRISTIAN, Judge.
The offense is possessing beer in a dry area for the purpose of sale; the punishment, a fine of one hundred dollars.
Appellant operated a place known as Kuhn’s Lodge which was located in Harrison County on the bank of Caddo- Lake. He also had a beer boat located on the lake, which was in Marion County, where the sale of beer was legal. Harrison County was a dry area. On the first of November, 1940, several inspectors of the Texas Liquor Control Board went to Kuhn’s Lodge in Harrison County armed with a search warrant. Their search of the house and premises revealed that appellant had in his possession four cases of beer which had not been placed on ice and approximately two cases of beer which had been placed in the ice box. They also found two cases- o-f empty beer bottles and cans, which were situated on a side porch.
Appellant testified that the beer had been left at the lodge temporarily preparatory to transporting it to the beer boat. It was his version that he did not possess such beer for the purpose of sale in Harrison County. Witnesses gave testimony corroborating appelant’s version.
Appellant offered to- prove by his wife, as shown in bill of exception No-. 1, that Mr. McCord, who- had operated the beer boat prior to the time appellant took charge of it, had on rainy days- placed beer in the lodge temporarily until it could be carried to- the beer boat. We think the State’s objection to such testimony was properly sustained. McCord’s custom in handling beer would appear to be unrelated to the transaction involved in the prosecution of appellant. It shed no- light on any issue involved in the case. Appellant admitted that he owned the beer found in the lodge and at the time of the search was made he, not McCord, owned the beer boat.
It is shown in bill of exception No. 2 that in the course of the cross-examination of appellant’s wife the assistant county attorney, after the court had sustained an objection by the appellant to a question propounded by State’s counsel, insisted that he should be allowed to go- into- a detailed cross-examination of the witness. In the course o-f his statement he- referred to appellant’s wife as a hostile witness. The court promptly admonished State’s counsel as follows: “I think those statements are out of order.” Thereafter the court turned to- the jury and *43instructed them not to consider the remarks of the assistant county attorney. In view of the prompt action of the court in admonishing counsel and instructing the jury as shown by the bill, we are constrained to hold that the error, if any, was harmless.
Bill of exception No. 3, as qualified, fails to reflect error. We deem it unnecessary to enter into' a detailed discussion of the question raised in the bill.
It is shown in bill of exception No. 4, that counsel for the State asked appellant on cross-examination if he had a permit to store beer or intoxicating liquors in Harrison County. The court sustained appellant’s objection to the question and no answer was given. Under the circumstances, we are unable to reach the conclusion that the bill reflects reversible error.
Bill of exception No. 5, as qualified, fails to reflect error.
Bill of exception No. 6 reflects that counsel for the State asked appellant on cross-examination if several years ago he had not employed a law firm to represent him. Appellant’s objections to this question and other questions along the same line were sustained. No answer was given to the question. Under the circumstances, reversible error is not presented.
We deem the evidence sufficient to sustain the conviction.
Failing- to find reversible error, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Beauchamp, J., did not sit in this case.